COURT OF APPEALS OF VIRGINIA


              Present: Judges AtLee, Causey and Senior Judge Haley
UNPUBLISHED



              RAHEEM SUPREME CHAMBLISS
                                                                              MEMORANDUM OPINION *
              v.      Record No. 1028-21-2                                        PER CURIAM
                                                                                  APRIL 5, 2022
              COMMONWEALTH OF VIRGINIA


                                  FROM THE CIRCUIT COURT OF CHESTERFIELD COUNTY
                                                  Lynn S. Brice, Judge

                                 (Dennis J. McLoughlin, Jr.; McLoughlin Law PLC, on brief), for
                                 appellant.

                                 (Jason S. Miyares, Attorney General; Rosemary V. Bourne, Senior
                                 Assistant Attorney General, on brief), for appellee.


                      Raheem Supreme Chambliss appeals from the decision of the Circuit Court of Chesterfield

              County (“trial court”) revoking his previously suspended sentence. Appellant contends that the trial

              court abused its discretion by denying his motion for a continuance. After examining the briefs and

              record in this case, the panel unanimously holds that oral argument is unnecessary because “the

              appeal is wholly without merit.” Code § 17.1-403(ii)(a); Rule 5A:27(a). We affirm the decision of

              the trial court.

                                                         BACKGROUND

                      In May 2008, appellant pleaded guilty to robbery; the trial court convicted him and

              sentenced him to twenty years’ incarceration, with all but two years and six months suspended.1



                      *   Pursuant to Code § 17.1-413, this opinion is not designated for publication.

                      1Appellant also pleaded guilty to assault and battery. The trial court sentenced him to
              twelve months in jail on that charge. That sentence has been served, and we do not address it in
              this appeal.
Appellant’s suspended sentence was conditioned upon his compliance with all the rules and

requirements set by his probation officer for a period of twenty years. The trial court found

appellant in violation of the conditions of his probation in 2012, 2013, and 2014, and each time it

revoked his suspended sentence, and re-suspended a portion of the time.

       On April 6, 2021, appellant pleaded guilty to and was convicted in Danville of

second-degree murder, use of a firearm, and possession of a firearm by a convicted felon. Based on

the new convictions, the trial court again issued appellant a rule to show cause why the suspended

sentence previously imposed should not be revoked.

       At the beginning of the revocation hearing, appellant’s counsel moved for a continuance.

Counsel explained that although appellant had “not directly appealed his convictions in Danville

and does not have any post-conviction litigation pending,” he had “forwarded his documentation” to

a program at the University of Virginia “hoping” that they would “accept his case and file a petition

for a writ of actual innocence on his behalf.” Counsel asked that the case be continued “so that that

process can mature,” but he acknowledged that he had spoken to a program representative who

advised him that “at this point, it’s not in their backlog of cases and they hope to review it at some

point, but they are not actively working on it right now.” The Commonwealth objected to a

continuance, emphasizing that appellant had pleaded guilty to the charges underlying the new

convictions. The trial court denied the continuance motion “[b]ased on that information.” At the

conclusion of the hearing, the trial court revoked the remaining fifteen years of appellant’s robbery

sentence.

                                             ANALYSIS

       Appellant contends that the trial court abused its discretion by denying his continuance

motion. He “concedes that he is unaware of any specific statute, rule, or precedent requiring a trial

court to grant a continuance when a defendant is contemplating filing a petition for a writ of actual


                                                 -2-
innocence,” but he asserts that “he is similarly unaware of any statute, rule or precedent forbidding

the grant of such a continuance motion.”

       Whether to grant or deny a continuance rests within the “sound discretion” of the trial

court. Ortiz v. Commonwealth, 276 Va. 705, 722 (2008) (quoting Haugen v. Shenandoah Valley

Dep’t of Soc. Servs., 274 Va. 27, 34 (2007)). “An appellate court can reverse only if the trial

court committed an ‘abuse of discretion’ and thereby caused ‘resulting prejudice.’” Cooper v.

Commonwealth, 54 Va. App. 558, 565 (2009) (quoting Ortiz, 276 Va. at 722). “This

‘two-pronged’ test has long been the standard under Virginia practice.” Id. (citation omitted)

(quoting Lebedun v. Commonwealth, 27 Va. App. 697, 712 (1998)). “Abuse of discretion and

prejudice to the complaining party are essential to reversal.” Venable v. Venable, 2 Va. App.

178, 181 (1986). “The absence of one renders inconsequential the presence of the other.”

Bolden v. Commonwealth, 49 Va. App. 285, 290 (2007). Additionally, prejudice “may not be

presumed; it must appear from the record.” Id. (quoting Lowery v. Commonwealth, 9 Va. App.

304, 307 (1990)).

       Appellant asserts that “[a]lthough no litigation was pending” when he moved to continue

the show cause hearing, “a continuance would hardly have prejudiced the Commonwealth.” He

further argues that he was prejudiced because, if he is granted a writ of actual innocence in the

future and is exonerated of the Danville offenses, he “would nevertheless . . . find himself

serving the fifteen-year sentence imposed by the trial court.”

       “When a defendant makes a last minute request for a continuance, he must demonstrate

that exceptional circumstances exist.” Reyes v. Commonwealth, 68 Va. App. 379, 387 (2018).

Here, appellant failed to demonstrate that he was prejudiced by the denial of his motion to

continue. Appellant’s allegation that he could possibly suffer harm in the future if he is exonerated




                                                 -3-
of the new offenses from an as-yet unfiled petition 2 for a writ of actual innocence is speculative and

does not demonstrate that he sustained actual harm or prejudice. “[W]here harm alleged by an

appellant is ‘equivocal and speculative,’ we find no abuse of the trial court’s discretion.” Salmon

v. Commonwealth, 32 Va. App. 586, 595 (2000). “We cannot reverse if the defendant ‘has

shown no prejudice resulting from what he claims was an abuse of discretion’ in granting or

denying a continuance motion.” Bolden, 49 Va. App. at 290 (quoting Quintana v.

Commonwealth, 224 Va. 127, 135 (1982)). Accordingly, because appellant has failed to

demonstrate that he was prejudiced, we find no abuse of discretion with the trial court’s denial of

his continuance motion.

                                           CONCLUSION

       For the foregoing reasons, the trial court’s decision is affirmed.

                                                                                             Affirmed.




       2This Court’s records reflect that although he presented a petition for a writ of actual
innocence in June 2021, the Clerk of this Court returned the papers because of deficiencies in the
filing.
                                               -4-